DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Paragraph  [0011] describes “In addition, the composite two-dimensional image can be generated by the methods described in U.S. Pat. No. 8,983,156B to U.S. Pat. No. 9,792,703B.” (emphasis added) and paragraph [0050] describes “In addition, the combination unit 33 generates the second composite two-dimensional image CG2 in which structures, such as abnormal shadows, included in the breast M have been highlighted, using the method described in U.S. Pat. No. 8,983,156B or U.S. Pat. No. 9,792,703B.” (emphasis added).  In the former consider changing “to” to “or”.
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-16 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreeger et al., US Patent Application Publication No. 2011/0109650, hereinafter Kreeger.  The following rejection is based upon the EP written opinion cited by applicant in the IDS filed on 03/23/2021 based upon Kreeger cited by applicant in the IDS filed on 03/23/2021. A detailed analysis of the claim follows.
	Claim 1:
	1. An image processing device comprising at least one processor (Kreeger:  FIG. 3, paragraph [0046], processing unit 320), wherein the processor is configured to: 
	generate a plurality of composite two-dimensional images from a plurality of 
	generate 
	a first composite two-dimensional image having a quality corresponding to a two-dimensional image acquired by simple imaging (Kreeger:  paragraph [0007] “or reduced-resolution version of the medical image”, regarding the claimed simple imaging this is covered by medical image, refer to paragraph [0039] “With reference to FIG. 1, a computer-aided detection (CAD) processor 112 coupled to the network 116 receives digital medical images from one or more of the devices 102, 106, and 110, and/or from a digitizer 115 that digitizes x-ray mammogram films 114 generated by the film mammogram acquisition device 104. For tomosynthesis data sets, an additional tomosynthesis reconstruction processor (not shown) can be coupled to the network 116 to generate and provide a plurality of tomosynthesis reconstructed image slices from x-ray tomosynthesis projection images provided by the tomosynthesis acquisition device 106.” and refer to paragraph [0088] “Preferably, a medical x-ray image of a breast, which can be either a two-dimensional Mp image or a tomosynthesis data set in different preferred embodiments, is received along with a set of candidate CAD findings, each candidate CAD finding identifying a location of a potentially suspicious lesion in 
	or (The preceding limitation and the following limitation are considered to be alternative claim limitations, thus, a reference having one teaches the claim, however note Kreeger teaches both alternatives.)
	a second composite two-dimensional image in which a structure included in the object has been highlighted as at least one of the plurality of composite two-dimensional images (Kreeger:  FIGs. 8A, 10A, and 10B;  SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures; and as well as CAD marks 1021, 1031, 1041 within SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures;  and FIG. 8A and paragraph [0068] “CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate different types of lesions” highlight the structures.).  
	Claim 2:
	2. The image processing device according to claim 1, wherein the processor is configured to generate the plurality of composite two-dimensional images including the first composite two-dimensional image and the second composite two-dimensional image (Kreeger:  paragraph [0007] “or reduced-resolution version of the medical image” and SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures; and as well as CAD marks 1021, 1031, 1041 within SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures; and in another embodiment paragraph [0007] “or reduced-resolution version 
	Claim 4:
	4. The image processing device according to claim 1, wherein the processor is configured to generate the second composite two-dimensional image on the basis of tomographic images in which structures have been detected among the plurality of tomographic images (Kreeger:  detected lesions form a basis for the composited image illustrated in FIGs. 10a and 10B, refer to paragraph [0076], FIG. 11, paragraph [0082], and steps 1106, 1110, and 1112.).  
	Claim 5:
	5. The image processing device according to claim 1, wherein the processor is configured to perform an image quality adjustment process for matching a quality of a past radiographic image of an object which is the same as the object and a quality of at least one of the plurality of composite two-dimensional images (Kreeger:  process described in paragraph [0007] “or reduced-resolution version of the medical image” results in the claimed effect.).  
	Claim 6:
	6. The image processing device according to claim 5, wherein the processor is configured to perform an image quality adjustment process for matching the quality of the plurality of composite two-dimensional images (Kreeger:  process described in paragraph [0007] “or reduced-resolution version of the medical image” results in the claimed effect.).  
	Claim 7:
	7. The image processing device according to claim 1, wherein the processor is 
	Claim 8:
	8. An image display device that displays the plurality of composite two-dimensional images generated by the image processing device according to claim 1, the image display device comprising at least one processor, wherein the processor is configured to display at least one of the plurality of composite two-dimensional images (Kreeger:  FIGs. 3, 4, 8A, 10A, 10B, and 11, display unit 350, display 405, interactive user interface display 1000, and step 1112.).  
	Claim 9:
	9. The image display device according to claim 8, wherein the processor is configured to 
	display the plurality of composite two-dimensional images side by side (Kreeger:  FIGs. 10A and 10B illustrate the claimed side by side display of SLABs 1020, 1030, and 1040; and paragraph [0050] describes “The two dimensional image display area 410 is used for displaying a current two-dimensional diagnostic image to the radiologist, which will generally be a diagnostic-quality Mp image, a Tr image, a slabbed Tr image, a cine display of Tr images or slabbed Tr images, or a composited image as described further hereinbelow.”.), 
	displays the plurality of composite two-dimensional images so as to be switched 
	displays the plurality of composite two-dimensional images so as to be superimposed (Kreeger:  paragraph [0050] describes “or a composited image as described further hereinbelow” and FIGs. 10A and 10B illustrated the claimed superimposed.).  
	Claim 10:
	10. The image display device according to claim 8, wherein the processor is configured to display a different part between the plurality of composite two-dimensional images so as to be highlighted (Kreeger: FIGs. 8A, 10A, and 10B;  SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures such as different parts of composited image 1010; and as well as CAD marks 1021, 1031, 1041 within SLABs 1020, 1030, 1040, within image 1010 illustrated in FIGs.10A and 10B highlight the structures such as different parts of composited image 1010;  and FIG. 8A and paragraph [0068] “CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate different types of lesions” highlight the structures within the “different part” such as different parts of diagnostic images 410 and 810 themselves.   .).  
	

	11. The image display device according to claim 8, wherein the processor is configured to 
	display the first composite two-dimensional image and a past radiographic image of an object which is the same as the object side by side (Kreeger:  FIGs. 10A and 10B illustrate the claimed side by side display of SLABs 1020, 1030, and 1040; and paragraph [0050] describes “The two dimensional image display area 410 is used for displaying a current two-dimensional diagnostic image to the radiologist, which will generally be a diagnostic-quality Mp image, a Tr image, a slabbed Tr image, a cine display of Tr images or slabbed Tr images, or a composited image as described further hereinbelow.”;  and in another embodiment FIG. 8A, 810 is composited, 822 and 824 are tomographic images, and paragraph [0069] and regarding 822 and 824 note paragraph [0069] “Although these views are provided as thumbnails, it is anticipated that the user interface may be designed to include control for expanding the thumbnail view, zooming in on different areas of the thumbnail view, and so forth.”.) or 
	displays the first composite two-dimensional image and the past radiographic image so as to be switched (Kreeger:  paragraphs [0050], [0063] and [0077] describes cine display which is claimed switched;  and paragraph [0050] describes “The two dimensional image display area 410 is used for displaying a current two-dimensional diagnostic image to the radiologist, which will generally be a diagnostic-quality Mp image, a Tr image, a slabbed Tr image, a cine display of Tr images or slabbed Tr images, or a composited image as described further hereinbelow.”.).  
	

	12. The image display device according to claim 8, wherein the processor is configured to 
	display the second composite two-dimensional image and the plurality of tomographic images side by side (Kreeger:  FIGs. 10A and 10B illustrate the claimed side by side display of SLABs 1020, 1030, and 1040; and paragraph [0050] describes “The two dimensional image display area 410 is used for displaying a current two-dimensional diagnostic image to the radiologist, which will generally be a diagnostic-quality Mp image, a Tr image, a slabbed Tr image, a cine display of Tr images or slabbed Tr images, or a composited image as described further hereinbelow.”;  and in another embodiment FIG. 8A, 810 is composited, 822 and 824 are tomographic images, and paragraph [0069] and regarding 822 and 824 note paragraph [0069] “Although these views are provided as thumbnails, it is anticipated that the user interface may be designed to include control for expanding the thumbnail view, zooming in on different areas of the thumbnail view, and so forth.”.) or 
	displays the second composite two-dimensional image and the plurality of tomographic images so as to be superimposed (Kreeger:  paragraph [0050] describes “or a composited image as described further hereinbelow” and FIGs. 10A and 10B illustrated the claimed superimposed.).  
Claim 13:
Claim 13 is an image processing method version of image processing device claim 1 and is rejected for the same rationale.


Claim 14 is an image display method version of image display device claim 8 and is rejected for the same rationale.
Claim 15:
Claim 15 is a non-transitory computer-readable storage medium version of image processing method claim 13 and is rejected for the same rationale.  Regarding non-transitory computer-readable storage medium refer to paragraph [0094].
Claim 16:
Claim 16 is a non-transitory computer-readable storage medium version of image display method claim 14 and is rejected for the same rationale.  Regarding non-transitory computer-readable storage medium refer to paragraph [0094].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al., US Patent Application Publication No. 2011/0109650, hereinafter Kreeger cited by applicant in the IDS filed on 03/23/2021 in view of Fukuda, US Patent Application Publication No. 2018/0055459 cited by applicant in the IDS filed on 08/25/2020. 
	Claim 3:
	3. The image processing device according to claim 1, wherein the processor is configured to 
	perform frequency decomposition on the plurality of tomographic images to generate a plurality of band tomographic images indicating frequency components in each of a plurality of frequency bands for each of a plurality of tomographic planes of the object (Kreeger:  silent as to this claim limitation.  Fukuda:  paragraph [0030] “frequency decomposition unit for generating the plurality of band tomographic images by frequency-decomposing each of the plurality of tomographic images.”, [0032] “frequency decomposition unit for generating a plurality of band projection images”, paragraph [0074] “frequency decomposition processing for performing frequency decomposition on each of the plurality of tomographic images to generate a plurality of 
	combines the plurality of band tomographic images for each frequency band to generate band composite two-dimensional images (Kreeger:  silent as to this claim limitation, however, compositing to form SLABs is highly suggestive of this compositing claim limitation.  Fukuda:  paragraph [0014] “frequency synthesizing unit for generating a composite two-dimensional image by weighting the band synthesized two-dimensional image and performing frequency synthesis for each of the frequency bands.”, paragraph [0074] “frequency synthesis processing for generating a composite two-dimensional image by weighting a band synthesized two-dimensional image and performing frequency synthesis for each frequency band”, and paragraph [0084] “The frequency synthesizing unit 35 performs frequency synthesis by weighting the band synthesized two-dimensional image GpL-k for each frequency band, thereby generating a composite two-dimensional image Gp. Hereinafter, weighting in the first embodiment will be described.”.), and 
	performs weighting and frequency composition on the band composite two-dimensional images for each frequency band to generate the first composite two-dimensional image (Kreeger:  silent as to this claim limitation.  Fukuda:  paragraph [0014] “frequency synthesizing unit for generating a composite two-dimensional image by weighting the band synthesized two-dimensional image and performing frequency synthesis for each of the frequency bands.”, paragraph [0074] “frequency synthesis processing for generating a composite two-dimensional image by weighting a band synthesized two-dimensional image and performing frequency synthesis for each frequency band”, and paragraph [0084] “The frequency synthesizing unit 35 performs 
	As discussed above Kreeger is silent as to this claim, however, compositing to form SLABs is highly suggestive of the claimed “generate band composite two-dimensional images”.
	Fukuda as discussed above describes this claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Fukuda to combine the above identified teachings of Fukuda with  Kreeger to in combination include this claims method of compositing a plurality of tomographic images present in Fukuda in order to overcome the problem discussed in paragraph [0004] of Fukuda.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
HIROSHI FUJIMOTO, JP H07194598 A, describes in an analogous field of endeavor of ultrasonic endoscope that combines an endoscope and an ultrasonic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 





system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613